Citation Nr: 1455737	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 50 percent for bilateral pes planus.  

6.  Entitlement to a rating in excess of 20 percent for lumbar myositis and lumbar disc disease.  

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the feet.  

8.  Entitlement to a total rating due to individual unemployability caused by service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972 and from December 1972 to March 1990.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO decisions in May 2011 and August 2012.  

In November 2013, during the course of the appeal, the Veteran had a hearing before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The issues were entitlement to service connection for peripheral neuropathy of the upper and lower extremities; entitlement to an increased rating for degenerative joint disease of the feet; and entitlement to a TDIU.  The hearing transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

After reviewing the record, the Board finds that the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, entitlement to an increased rating for his service-connected low back disorder, and entitlement to a TDIU require further development.  Accordingly, they are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is productive of pronounced impairment.  

2.  The Veteran has bilateral degenerative joint disease of the feet with metatarsalgia.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 50 percent for bilateral pes planus, nor have the criteria been met for referral to the Director of the VA Compensation Service for an extraschedular rating.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria have not been met for a rating in excess of 10 percent for degenerative disease of the feet with metatarsalgia, nor have the criteria been met for referral to the Director of the VA Compensation Service for an extraschedular rating.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5279 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claims of entitlement to increase ratings for his service-connected pes planus and degenerative joint disease of the feet with metatarsalgia,  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the Veteran by letter that in order to establish increased ratings for his service-connected disabilities, the evidence had to show that such disabilities had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The RO also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain pertinent records, such as those reflecting his treatment by private health care providers, as well as the VA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains records reflecting the Veteran's treatment by private health care providers, as well as the VA.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, with respect to his claims of entitlement to increased ratings for pes planus and degenerative joint disease of the feet with metatarsalgia, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran currently has the highest schedular rating available for a foot disorder, 50 percent for bilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran also has the highest schedular rating available for metatarsalgia of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  Therefore, the Board has considered rating the appellant's service-connected foot disorders under potentially relevant diagnostic codes.  

The service-connected degenerative joint disease (arthritis) of the foot, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the interphalangeal, metatarsal and tarsal joints of the lower extremities, are considered groups of minor joints, ratable on a parity with major joints. 38 C.F.R. § 4.45 (f).  However, the 20 percent and 10 percent ratings based on X-ray findings are not to be combined with ratings based on limitation of motion.  In this regard, the Board notes that the Veteran has service connection for degenerative joint disease of the right shoulder disorder, rated as 20 percent disabling, based on limitation of motion.  Therefore, the X-ray evidence of arthritis does not provide an avenue for a higher evaluation for degenerative joint disease of the feet.  

The Board has also considered the possibility of a higher schedular rating for that disorder under a closely analogous diagnostic code such as 38 C.F.R. § 4.71a, Diagnostic Code 5284.  38 C.F.R. § 4.20 (2014).  However, that diagnostic code assigns ratings on the degree of impairment, e.g., moderate, moderately severe, or severe.  Such degrees of impairment are already contemplated by the rating for the appellant's pes planus.  The Board is precluded from evaluating the same disability, or the same manifestation of a disability, under different diagnostic codes, i.e., pyramiding; and, it will not be done here.  38 C.F.R. § 4.14 (2014).  

The Board has also considered other diagnostic codes which provide higher schedular ratings for various disorders of the feet.  However, the Veteran does not have weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), or malunion/nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  

Inasmuch as the Veteran has the highest schedular evaluations for his service-connected foot disorders, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral pes planus and degenerative joint disease with metatarsalgia.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected bilateral pes planus and degenerative joint disease with metatarsalgia are manifested by signs and symptoms pain, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5279.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral pes planus or degenerative joint disease with metatarsalgia, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral to the Director the VA Compensation and Pension Service is not warranted..


ORDER

Entitlement to a rating in excess of 50 percent for bilateral pes planus is denied.  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the feet with metatarsalgia is denied.  


REMAND

The Veteran also seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

Following a May 2012 VA neurologic examination, the examiner opined that it was less likely than not that the Veteran's general, diffuse neuropathy of the hands and feet was related to his service-connected low back disorder.  He found that it was more likely than not related to the Veteran's nonservice-connected diabetes mellitus.  However, the VA examiner did not specifically address the question of whether or not the Veteran's neuropathy had been aggravated by a service-connected disorder, including his low back.  

The Veteran also seeks entitlement to an increased rating for his service-connected lumbar myositis and lumbar disc disease.  During a July 2012 VA examination of the Veteran's spine, it was noted that the appellant had at least 4 but less than 6 incapacitating episodes due to his service connected low back disorder.  To date, records of treatment associated with those episodes have not been associated with the claims folder.   

Finally, the appellant seeks entitlement to a TDIU.  Following a July 2012 examination of the appellant's spine, the VA examiner opined that it was at least as likely as not that the Veteran's service-connected low back disorder precluded him from maintaining substantially gainful employment.  He noted that the Veteran was unable to perform even sedentary employment.

Following a February 2013 VA foot examination, the examiner stated that two years earlier, the Veteran stopped working due to foot and back pain but that he would still be able to maintain secure and sedentary employment.  

In light of the fact that there may be outstanding potentially relevant evidence, and because of the differing opinions regarding a TDIU, the case is remanded for the following actions.  

1.  The AOJ must ask the Veteran for the dates of the 4 or 5 incapacitating episodes of lumbar disc disease during the year from July 2011 to July 2012 or during any other 12 month period during the appeal.  

The AOJ must also ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated for lumbar disc disease during the past year.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the record reflecting his treatment for those incapacitating episodes.  Such records should include, but are not limited to, the DATES AND DURATION of the physician-prescribed bed rest for each incapacitating episode, as well as the prescribed treatment.  In this regard, the Veteran may identify reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  When the actions in part 1 have been completed, the AOJ must return the claims folder to the examiner who performed the May 2012 VA neurologic examination.  Following a review of the Veteran's claims folder, the VA examiner must render an opinion as to whether it is at least as likely as not that the appellant's general, diffuse peripheral neuropathy has been AGGRAVATED by a service-connected disorder, including his lumbar myositis and lumbar disc disease, pes planus, and/or degenerative joint disease of the shoulders, hands, knees, and feet.  

In order to show aggravation, there must be an increase in the severity of the peripheral neuropathy that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the peripheral neuropathy.  

Please note:  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

If the examiner who performed the May 2012 VA neurologic examination is unavailable, the AOJ must forward the claims folder to a similarly qualified physician for an opinion as to whether it is at least as likely as not that the appellant's general, diffuse peripheral neuropathy has been AGGRAVATED by a service-connected disorder, including his lumbar myositis and lumbar disc disease, pes planus, and/or degenerative joint disease of the shoulders, hands, knees, and feet.  

If the VA examiner or similarly qualified physician are unable to render an opinion without performing an additional examination, such an examination must be scheduled.  

The reviewing/examining physician must report HOW AND WHY he or she reached the opinion they did.  If the physician is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a COMPREHENSIVE EXAMINATION to determine whether any or all of his service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is unemployable

The reviewing/examining physician must report HOW AND WHY he or she reached the opinion they did.  If the physician is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2007). 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office is undeliverable, that fact must be noted in writing and associated with the claims folder.  

5. When the actions in parts 1, 2, and 3, and, if necessary, 4, have been completed, the AOJ must undertake any other indicated development.  Then the AOJ must readjudicate the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, entitlement to an increased rating for his service-connected lumbar spine disorder, and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so. He has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


